Citation Nr: 0805702	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-14 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
scar, status post laparoscopic appendectomy and status post 
drainage of abdominal abscess due to appendectomy.  

2.  Entitlement to service connection for an umbilical 
hernia, status postoperative.


ATTORNEY FOR THE BOARD

Tresa Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 2003 to January 
2004, and prior periods of unverified reserve component 
service.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision of 
the Department of Veterans affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  That decision, 
in pertinent part, granted service connection for scar, 
status post laparoscopic appendectomy and status post 
drainage of abdominal abscess due to appendectomy, and 
assigned a noncompensable evaluation.  Although his notice of 
disagreement addressed all issues adjudicated in the May 2004 
rating decision, the veteran limited his substantive appeal 
to the evaluation assigned for the service-connected surgical 
scar.  

In a January 2005 rating decision, the RO denied service 
connection for umbilical hernia.  In his May 2005 substantive 
appeal as to the initial evaluation assigned for a scar, the 
veteran contended that one reason he was entitled to an 
increased initial evaluation for the scar was that hernia 
repair had been conducted at the same time the laparoscopic 
appendectomy was performed.  The veteran's substantiate 
appeal constitutes disagreement with the denial of service 
connection for an umbilical hernia, status post operative.  
The veteran is entitled to a statement of the case (SOC) if 
no SOC has yet been issued addressing this claim.  After the 
veteran was afforded VA examination, and after the rating 
decision was issued, additional service medical records were 
received, including an operative report from the veteran's 
2003 appendectomy.  That report reflects that umbilical 
hernia repair was also performed.  As this evidence is a 
supplemental service record, the veteran is entitled to a 
supplemental statement of the case (SSOC) if an SOC has 
already been issued.  Manlincon v. West, 12 Vet. App. 238 
(1999).

During the pendency of this appeal, the veteran submitted 
several other claims.  The claims file before the Board does 
not reflect that the veteran has disagreed with or appealed a 
determination as to any of those claims.  

In this April 2005 substantive appeal, the veteran requested 
a Travel Board hearing.  The veteran withdrew that request, 
in writing, by a statement received by VA in October 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal, the veteran stated that he was 
entitled to "some compensation" for "hernia surgery" and 
laparoscopy.  This statement was accepted as a new claim for 
service connection for a hernia, status post laparoscopy.  
That claim was denied.  As noted above, further action is 
required as to that claim.  The veteran contends that he has 
pain radiating from the area of the repaired umbilical hernia 
as well as from the area of the appendectomy, and there is 
only surgical scar.  Therefore, the claim of entitlement to 
service connection for an umbilical hernia, status post 
operative repair, should be adjudicated prior to further 
development of medical evidence of the symptomatology due to 
the service-connected laparoscopy scar.  

The laparoscopy scar, status post appendectomy, was evaluated 
under 38 C.F.R. § 4.118, Diagnostic Codes 7805, on the basis 
of limitation of function.  However, the veteran contends 
that he has stomach "trouble" and pain.  The examiner who 
conducted VA examination did not state whether the scar was 
tender and painful.  Further development of the medical 
evidence is required before the Board completes appellate 
review of the scar evaluation.   See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that, as to 
his claim for an increased initial 
rating, he may substantiate the 
claim by providing, or asking the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening 
or increase in severity of the 
disability and the effect that 
worsening has on the claimant's 
employment and daily life.  
Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 
2008).   Advise the veteran of the 
criteria under all applicable 
Diagnostic Codes for evaluating his 
claim, including criteria necessary 
for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant 
demonstrating a noticeable 
worsening or increase in severity 
of the disability and the effect 
that worsening has on the 
claimant's employment and daily 
life (such as a specific 
measurement or test result).  

Additionally, the claimant must be 
notified that, should an increase 
in disability be found, a 
disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of 
a particular disability from 
noncompensable to as much as 100 
percent (depending on the 
disability involved), based on the 
nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their 
impact upon employment and daily 
life.  Provide examples of the 
types of medical and lay evidence 
that the claimant may submit (or 
ask the Secretary to obtain).  The 
veteran should also be notified 
that separate disability ratings 
may be assigned for separate 
manifestations of a scar.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).

The veteran should again be 
afforded notice as required under 
Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The appellant should be 
provided a SOC with respect to 
disagreement with denial of a claim 
of entitlement to service 
connection for an umbilical hernia, 
status post operative.  Manlincon 
v. West, 12 Vet. App. 238 (1999) 
(when a NOD is filed by the 
appellant with respect to a denial 
of benefits, but a SOC has not been 
issued, the Board is required to 
remand, rather than refer, the 
issue for the issuance of the SOC).  
The veteran should be told when his 
right to timely appeal the 
determination on that claim ends.  

3.  VA clinical records from July 
2005 to the present should be 
associated with the claims file.   

4.  The veteran should be afforded 
examination of the skin, muscles 
and nerves to determine the 
residuals of a scar, scar, status 
post laparoscopic appendectomy and 
status post drainage of abdominal 
abscess due to appendectomy.  The 
claims folder must be made 
available to and reviewed by the 
examiner(s) prior to completion of 
the examination report, and the 
examination report must reflect 
that the claims folder was 
reviewed.  The examiners should 
describe any and all effects of the 
veteran's service-connected 
laparoscopy scar.  If there is more 
than one surgical scar, the 
examiner should so state.  The 
examiner(s) should state whether 
the scar is tender or painful or 
produces limitation of function, 
neurological impairment, pain with 
use, or other symptoms.  

5.  After determining whether any 
additional evidentiary development 
is necessary and accomplishing 
such, a supplemental statement of 
the case (SSOC) should be issued 
addressing the claim on appeal.  If 
any benefit sought is not granted, 
and timely substantive appeal has 
been submitted, the claim issue 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


